WILSON, Justice.
Defendant appeals from judgment against him based on a jury verdict in a personal injury action arising out of an intersec-tional automobile collision. We affirm.
Complaints are made of jury argument of plaintiffs' counsel. There is no properly preserved record of the argument, and the points may not be considered. See Smith v. United Gas Pipe Line Co., 149 Tex. 69, 228 S.W.2d 139, 143.
It is urged the trial court erred in omitting “unbroken by any new and independent cause” from the definition of “proximate cause” in the charge. Defendant’s pleading contains no reference to new and independent cause. He objected to the definition because of the omission, but made no request for submission. The omission may not be reached by objection rather than by a request, under Rule 279, Texas Rules of Civil Procedure. Querner v. DeSpain, Tex.Civ.App., 339 S.W.2d 723, 725, writ ref. n. r. e.; Western Union Telegraph Co. v. Hinson, Tex.Civ.App., 222 S.W.2d 636, 641, writ ref. n. r. e.
Appellants’ points, including those to the effect the verdict is excessive, are overruled. Affirmed.